235 F.2d 27
Alf MILLER, Appellant,v.UNITED STATES of America, Appellee.
No. 12781.
United States Court of Appeals Sixth Circuit.
June 6, 1956.Writ of Certiorari Denied Oct. 8, 1956.See 77 S. Ct. 65.

J. H. Doughty, Knoxville, Tenn., for appellant.
John C. Crawford, Jr., and James M. Meek, Knoxville, Tenn., for appellee.
Before ALLEN, MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal from a judgment of conviction and sentence on the verdict of a jury has been duly heard and considered;


2
And it appearing that there was substantial evidence to support the verdict of the jury finding the defendant guilty of violation of the Internal Revenue Laws of the United States, in relation to spirituous liquors, as charged in the several counts of the indictment;


3
And it appearing that no reversible error, in the circumstances of the case, was committed by the trial judge in ruling upon the admissibility of reputation evidence; nor was there reversible error in the charge of the court defining substantial doubt, though we think this paragraph of which appellant complains would best have been omitted;


4
And it appearing, upon review of the record as a whole, that no reversible error was committed by the trial judge affecting the lawful rights of appellant;


5
The judgment of the district court is affirmed.